OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03790 Pear Tree Funds 55 Old Bedford Road, Lincoln, MA01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) 781-259-1144 (Registrant’s telephone number) Date of fiscal year end:March 31 Date of reporting period: June 30, 2014 Item 1. Schedule of Investments PEAR TREE COLUMBIA SMALL CAP FUND SCHEDULE OF INVESTMENTS June 30, 2014 Common Stock - 100.0 % AIRLINES - 1.1% Spirit Airlines, Inc. (a) $ BANKS - 4.9 % Bryn Mawr Bank Corporation Central Pacific Financial Corp. CoBiz Financial, Inc. F.N.B. Corporation WSFS Financial Corporation BUILDING PRODUCTS - 4.1 % Builders FirstSource, Inc. (a) Drew Industries Incorporated NCI Building Systems, Inc. (a) Trex Company, Inc. (a) CHEMICALS - 3.7 % Cambrex Corporation (a) Ferro Corporation (a) COMMERCIAL SERVICES & SUPPLIES - 6.5 % Acacia Research Corporation - Acacia Technologies (b) Kforce, Inc. On Assignment, Inc. (a) WageWorks, Inc. (a) Waste Connections, Inc. COMMUNICATIONS EQUIPMENT -2.9 % Allot Communications Ltd. (a)(b) NICE-Systems Ltd.(c) Ubiquiti Networks, Inc. (a)(b) CONSTRUCTION & ENGINEERING - 1.0 % MasTec, Inc. (a) DIVERSIFIED FINANCIALS - 6.9 % Cardtronics, Inc. Euronet Worldwide, Inc. (a) Hercules Technology Growth Capital, Inc. (b) ICG Group, Inc. (a) Greenhill & Co., Inc. ELECTRONIC EQUIPMENT & INSTRUMENTS - 1.8 % Finisar Corporation (a) Greatbatch, Inc. (a) ENERGY EQUIPMENT & SERVICES - 2.2 % Core Laboratories N.V. Hornbeck Offshore Services, Inc. (a) FOOD & DRUG RETAILING - 0.9 % United Natural Foods, Inc. (a) FOOD PRODUCTS - 1.4 % Boulder Brands Inc. (a) HEALTH CARE EQUIPMENT & SUPPLIES - 7.7 % Accuray Incorporated (a)(b) Applied Optoelectronics, Inc. BioTelemetry, Inc. (a) Cardiovascular Systems, Inc. (a) LDR Holding Corporation Natus Medical, Inc. (a) Spectranetics Corporation (The) (a) STAAR Surgical Company (a) HEALTH CARE PROVIDERS & SERVICES - 3.5 % Catamaran Corporation (a) Henry Schein, Inc. (a) Select Medical Holdings Corporation HOTELS, RESTAURANTS & LEISURE - 2.2 % AMC Entertainment Holdings, Inc. National CineMedia, Inc. HOUSEHOLD DURABLES - 1.0 % Standard Pacific Corp. (a) INSURANCE - 0.6 % United Insurance Holdings Corp. INTERNET SOFTWARE & SERVICES - 0.8 % Brightcove Inc. (a) IT CONSULTING & SERVICES - 5.7 % Alliance Data Systems Corporation (a) EPAM Systems, Inc. (a) MEDIA - 10.2 % Cinemark Holdings, Inc. Entravision Communications Corporation, Class A Gray Television, Inc. (a) IMAX Corporation (a) Nexstar Broadcasting Group, Inc., Class A Regal Entertainment Group, Class A (b) OIL & GAS - 1.8 % Bonanza Creek Energy, Inc. Matador Resources Company PERSONAL PRODUCTS - 2.0 % Elizabeth Arden, Inc. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS - 4.4 % Orexigen Therapeutics, Inc. (a)(b) Proto Labs, Inc. Tetraphase Pharmaceuticals, Inc. (a) REAL ESTATE - 10.0 % Brandywine Realty Trust DuPont Fabros Technology, Inc. Education Realty Trust, Inc. EPR Properties Hersha Hospitality Trust Physicians Realty Trust Terreno Realty Corporation SEMICONDUCTOR EQUIPMENT & PRODUCTS - 2.1 % 8x8, Inc. (a) Cabot Microelectronics Corporation SOFTWARE -3.1 % Ambarella, Inc. (a)(b) Control4 Corporation (a)(b) Verint Systems, Inc. (a) SPECIALTY RETAIL - 5.3 % Asbury Automotive Group, Inc. (a) Pier 1 Imports, Inc. Restoration Hardware Holdings, Inc. (a) TEXTILES & APPAREL - 2.2 % Kate Spade & Company (a) TOTAL COMMON STOCK (Cost $ 81,369,612) SHORT TERM INVESTMENTS - 0.6% Par Value Value State Street Bank & Trust Co., Repurchase Agreement 0.0%, 07/01/14, (Dated 06/30/14), Collateralized by $480,000 par U.S. Treasury Note - 8.125% due 08/15/2021, Market Value $687,069, Repurchase Proceeds $671,303 (Cost $ 671,303) $ $ TOTAL INVESTMENTS (EXCLUDING INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED) - 100.6% (Cost $ 82,040,915) INVESTMENTS PURCHASED WITH CASH COLLATERAL FROM SECURITIES LOANED - 8.8% Money Market - 8.8% Western Asset Institutional Cash Reserves - Inst. (Cost $9,963,342) TOTAL INVESTMENTS - 109.04% (Cost $ 92,004,257) OTHER ASSETS & LIABILITIES (NET) - (9.4%) ) NET ASSETS - 100 % $ (a) Non-income producing security (b) All or a portion of this security was out on loan. (c) ADR - American Depositary Receipts The percentage of each investment category is calculated as a percentage of net assets. Pear Tree Columbia Small Cap Fund FASB 157 Disclosure Portfolio securities are valued each business day generally at the last reported sale price on the principal exchange or market on which they are traded.If on a business day there is no such reported sale, the securities generally are valued at the mean between the last reported bid and asked prices. For securities, where no such sales have been reported, a Fund may value such securities at the last reported bid price. In the event that there is information suggesting that valuation of such securities based upon bid and/or asked prices may not be accurate, a Fund may value such securities in good faith at fair value in accordance with procedures (the “Valuation Procedures”) established by the Funds’ Trustees (the “Trustees”), which may include a determination to value such securities at the last reported sales price. Short-term investments that mature in 60 days or less are valued at amortized cost. Securities quoted in foreign currencies are translated into U.S. dollars based upon the prevailing exchange rate at the time of valuation. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith using the Valuation Procedures. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s net asset value. Because foreign markets may be open at different times than when the New York Stock Exchange is open for regular trading, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them. If events materially affecting the values of a Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the New York Stock Exchange, these investments may be valued at their fair value as determined in good faith using the Valuation Procedures. The Funds’ Valuation Procedures include fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the three broad levels listed below: ● Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that a Fund has the ability to access. ●Level 2- Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing a Fund’s own assumptions about the assumptions a market participant would use in valuing the asset liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of the markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Changes in valuation techniques may result in transfers in changing an investment’s assigned level within the hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2014: Quoted Prices in Active Markets Significant Other Observable Inputs Significant Unobservable Inputs Market Value at June 20, 2014 Level 1 Level 2 Level 3 Total Small Cap Common Stock* $ $
